FOR IMMEDIATE RELEASE TSX: SLW October 16, 2013 NYSE: SLW SILVER WHEATON TO RELEASE 2 RESULTS ON NOVEMBER 11, 2013 Vancouver, British Columbia – Silver Wheaton Corp. (TSX:SLW) (NYSE:SLW) will release 2013 third quarter results on Monday, November 11, 2013, before the market opens. A conference call will be held Tuesday, November 12, 2013, starting at 11:00 am (Eastern Time) to discuss these results. To participate in the live call please use one of the following methods: Dial toll free from Canada or the US:(888) 231-8191 Dial from outside Canada or the US:(647) 427-7450 Pass code:86400095 Live audio webcast:www.silverwheaton.com Participants should dial in five to ten minutes before the call. The conference call will be recorded. You can listen to an archive of the call by one of the following methods: Dial toll free from Canada or the US:1-855-859-2056 Dial from outside Canada or the US:(416)849-0833 Pass code:86400095 Archived audio webcast:www.silverwheaton.com For further information, please contact: Patrick Drouin Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
